       Case 1:20-cv-06293-GBD-KHP Document 74
                                           73 Filed 03/17/21 Page 1 of 2

                                                                           DLA Piper LLP (US)
                                                                           1251 Avenue of the Americas
                                                                           New York, New York 10020-1104
                                                                           www.dlapiper.com

                                                                           Joseph G. Finnerty III
                                                                           joseph.finnerty@us.dlapiper.com
                                                                           T 212-335-4800
                                                                           M 347-601-8734



                                                   March 17, 2021


VIA ECF                                                                                             03/17/2021

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court for the Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007

        Re:      Virtu Financial, Inc. v. AXIS Insurance Company,
                 Case No. 1:20-cv-06293-GBD -KHP

Dear Magistrate Judge Parker:

       We are counsel representing the defendant AXIS Insurance Company (“AXIS”) in the
referenced action.

        We write respectfully to advise that AXIS and the plaintiffs have agreed to mediate the
matters in dispute in this action. Consistent with this plan, with this letter, the parties jointly
respectfully request the adjournment of the initial case management conference scheduled for
April 1, 2020, including the related deadline to file a proposed case management plan.

         The parties also jointly propose to report to the Court within 60 days of the adjournment
to advise on the status of the mediation and to reschedule the Court’s case management
conference, if necessary. The parties have not previously requested any adjournment of the
initial case management conference.1
    APPLICATION GRANTED: The telephonic Initial Case Management Conference scheduled for
    Thursday, April 1, 2021 at 12:30 p.m. is hereby rescheduled to Monday, June 28, 2021 at 10:45
    a.m. Counsel for the parties are directed to call Judge Parker’s court conference line at the
    scheduled time. Please dial (866) 434-5269, Access code: 4858267.




                                                                                                             03/17/2021
1AXIS previously requested, and was granted, an extension for its time to answer or otherwise respond to the
complaint (ECF 15), and to oppose Plaintiffs’ Motion for Partial Summary Judgment, (ECF 33).
      Case 1:20-cv-06293-GBD-KHP Document 74
                                          73 Filed 03/17/21 Page 2 of 2




                                                        Honorable Katharine H. Parker
                                                                     March 17, 2021
                                                                               Page 2

                                   Respectfully,




                                   Joseph G. Finnerty III

cc:   Adam S. Ziffer, Esq.
      Cindy M. Jordano, Esq.
      Megan Shea, Esq.
      Eric S. Connuck, Esq.
